       Case
        Case1:18-cv-10225-MLW
             1:18-cv-10225-MLW Document
                                Document268-1
                                         275 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page11ofof10
                                                                         10



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                           )
LILIAN PAHOLA CALDERON JIMENEZ             )
and LUIS GORDILLO, et al.,                 )
                                           )
Individually and on behalf of all others   )   No. 1:18-cv-10225-MLW
similarly situated,                        )
                                           )
               Plaintiffs-Petitioners,     )
                                           )
       v.                                  )
                                           )
KEVIN McALEENAN, et al.,                   )
                                           )
               Defendants-Respondents.     )
                                           )

 PETITIONERS’ MEMORANDUM IN SUPPORT OF THEIR EMERGENCY MOTION
                FOR TEMPORARY RESTRAINING ORDER
           AND STAY OF REMOVAL OF CLASS MEMBER MR. V
        Case
         Case1:18-cv-10225-MLW
              1:18-cv-10225-MLW Document
                                 Document268-1
                                          275 Filed
                                               Filed06/17/19
                                                     06/17/19 Page
                                                               Page22ofof10
                                                                          10



I.      INTRODUCTION

        At 4:38 pm on June 13, 2019, Respondents notified Petitioners that Mr. V 1—a member of

the class that this Court certified on May 16, 2019—was detained on June 2, 2019, and has been

scheduled for removal on June 18, 2019. Mr. V does not have an attorney. Class counsel for

Petitioners have asked Respondents to explain their basis for Mr. V’s detention and expected

removal, and provide basic documents about his case. The government states that ICE has

“considered” that Mr. V is a class member but refuses to provide any documents or meaningful

explanation. Without any information about how Mr. V’s effort to obtain lawful status was

considered and what it has been weighed against, and with almost no information about Mr. V,

Petitioners cannot meaningfully understand the government’s action against him. Petitioners

respectfully request that the Court enter an order today barring ICE from removing Mr. V from

the jurisdiction of ICE Boston Enforcement and Removal Operations until further order, and

pending an examination of the issues by class counsel and, if necessary, the Court. Petitioners

also respectfully request that the Court issue an order compelling the government to provide an

explanation that permits class counsel to understand the reasons for Mr. V’s detention and

intended removal.

II.     FACTUAL BACKGROUND

        A.       Relevant Procedural History

        Petitioners filed their Amended Class Complaint on April 10, 2018 alleging that

Respondents’ practices violate the Immigration and Nationality Act (INA), due process, equal

protection, and the Administrative Procedure Act (APA). Dkt. 27. On April 13, 2018 this Court


1
 By mutual agreement of the parties, Petitioners refer to the subject class member as Mr. V in their filings. His
name and other identifying information are included under seal in the contemporaneously filed Exhibit A to the June
17, 2019 Declaration of Shirley X. Li Cantin in Support of Petitioners’ Emergency Motion for Temporary
Restraining Order and Stay of Removal (hereinafter, “Cantin Decl.”).



                                                        2
       Case
        Case1:18-cv-10225-MLW
             1:18-cv-10225-MLW Document
                                Document268-1
                                         275 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page33ofof10
                                                                         10



ordered that the named petitioners not be removed from the District of Massachusetts, “[i]n order

to preserve the court's jurisdiction, to provide the parties an opportunity to attempt to resolve this

case and, if necessary, to brief the issues properly[.]” Dkt. 32. On April 30, 2018, Petitioners

filed a Motion for Class Certification, and a Motion for a Temporary Restraining Order and

Preliminary Injunctive Relief (“PI Motion”). Dkt. 46, 49.

       On October 11, 2018, at Petitioners’ request, the Court stayed Petitioners’ PI Motion and,

in exchange, Respondents agreed to provide limited reporting regarding the outcome of cases at

Boston ICE-ERO Order of Supervision check-ins in which ICE considered an individual’s

participation in the provisional waiver process. The limited reporting consists of a spreadsheet

listing, for putative class members, the following categories of information: “Check In Date”;

“Final Order”; “I-130”; I-212”; “I-601A”; “Petitioner”; “Criminal”; “Instructions to Aliens”; and

“Additional Comments (if any).” Since the class was certified, the reporting also includes “A-

Number”; “Last Name”; and “First Name” columns. Petitioners reserved the right to move to lift

the stay if the reporting revealed that a preliminary injunction was necessary. Dkt. 162 at 2.

       On August 27, 2018, the Court denied Respondents’ Motion to Dismiss with respect to

the due process claim, ruling that it would violate the Due Process Clause to remove a Petitioner

unless Respondents make “an individualized decision to do so based on more than the mere fact

that the alien is subject to a final order of removal.” Dkt. 152 & 159 at 35. On May 17, 2019,

the Court denied Respondents’ Motion to Dismiss with respect to the INA, Equal Protection, and

the APA claims. Dkt. 253 at 1. For these three claims, the Court also certified a class under

Federal Rule of Civil Procedure 23(b)(2), defined as:

                       [A]ny United States citizen and his or her noncitizen
                       spouse who (1) has a final order of removal and has not
                       departed the United States under that order; (2) is the
                       beneficiary of a pending or approved 1-130, Petition for



                                                  3
       Case
        Case1:18-cv-10225-MLW
             1:18-cv-10225-MLW Document
                                Document268-1
                                         275 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page44ofof10
                                                                         10



                       Alien Relative, filed by the United States citizen
                       spouse; (3) is not "ineligible" for a provisional waiver
                       under 8 C.F.R. § 212.7(e)(4)(i) or (vi); and (4) is
                       within the jurisdiction of Boston Immigration and
                       Customs Enforcement-Enforcement and Removal Operations
                       ("ICE-ERG") field office (comprising Massachusetts,
                       Rhode Island, Connecticut, Vermont, New Hampshire, and
                       Maine).

Dkt. 253 at 2-3.

       On June 5, 2019, the parties submitted separate status reports to the Court reporting on,

among other issues, the parties’ positions with respect to class notice. Dkt. 260 (Respondents’

Status Report); Dkt. 261 (Petitioners’ Status Report). The parties had not agreed on a reporting

framework that would adequately protect class members from unlawful removal, and await

adjudication or further instruction from the Court with regard to this issue.

       Petitioners proposed a reporting framework that would provide class counsel with

adequate notice of enforcement actions against class members and sufficient information

to challenge them, if necessary. Dkt. 261 at 2-3. With respect to notice of imminent removals,

Petitioners proposed that Respondents provide class counsel five business days’ notice before

removing or enforcing the removal of any class member, along with an explanation of the

enforcement action. Petitioners’ proposal was predicated on the assumption that notice of a class

member’s removal would be followed by dialogue with the Respondents and the ability to obtain

more information about a particular case. Similar follow up had previously been possible with

regard to check-in reports.

       Respondents informed the Court that in lieu of class notice, the government would agree

to provide reporting of detained class members and continue providing check-in reports. Dkt.

260 at 6. Specifically, the government stated that it would provide a “monthly detention report

of aliens who were class members at the time they were detained.” Id. The government further



                                                 4
       Case
        Case1:18-cv-10225-MLW
             1:18-cv-10225-MLW Document
                                Document268-1
                                         275 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page55ofof10
                                                                         10



proposed that “[i]f ICE Boston schedules a detained class member for removal prior to the class

member’s initial inclusion on the next monthly report, ICE Boston will notify Petitioners’

counsel of the class members’ impending removal.” Id.

       Petitioners informed the Court that Respondents’ proposal was not tenable, and that a

minimum time period for notice before a person’s removal and an explanation of the reasons for

an enforcement decision were essential. Dkt. 261 at 2-3. Respondents’ position would leave

class counsel with insufficient information to be able to protect class members. Id.

       B.      Class Member Mr. V

       On June 13, 2019, at 4:38 pm ET, the government informed Petitioners’ counsel that Mr.

V, a member of the Calderon class, was detained on June 2, 2018, and scheduled for removal on

Tuesday, June 18, 2019. See Cantin Decl. Ex. A. The report states that Mr. V is married to a

U.S. citizen; has a final order of removal (entered October 31, 2018); has an approved I-130

(approved January 28, 2016), but has not filed a I-212 or I-601A. Id. Under the “criminal”

column, the report states “yes,” but with no additional information (e.g., the basis of the alleged

criminal activity, the disposition of criminal charges (if any), or the timing of them). Id. The

report reflects that Mr. V does not now have an attorney because his prior attorney “withdrew

representation during removal proceedings,” and states that he has not applied for a stay of

removal. Id.

       On June 14, 2019, Petitioners requested that the government immediately provide Mr.

V’s EARM printout and I-130 application as well as a record of the decision to remove him

despite his being a class member, the identity of the person who made that decision, and the

reasons for the decision. Cantin Decl. Ex. A. The EARM (ENFORCE Alien Removal Module)

printout would provide information about Mr. V’s immigration history, criminal record,

detention by ICE, and potential removal. The I-130 would provide the contact information for


                                                  5
       Case
        Case1:18-cv-10225-MLW
             1:18-cv-10225-MLW Document
                                Document268-1
                                         275 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page66ofof10
                                                                         10



Mr. V’s U.S. citizen spouse. The government refused Petitioners’ request. The government

argued that the Court’s September 21, 2018 order only requires ICE to “consider an eligible

alien’s application for a provisional unlawful presence waiver before deciding to remove him or

her from the United States.” Cantin Decl. Ex. A, citing Dkt. 159 at 31. According to the

government, “ICE considered the fact that Mr. [V] is a Calderon class member because [he] has

an approved Form I-130, has an enforceable final order of removal, and has recent criminal

history prior to seeking to effectuate his removal,” and accordingly, “ICE [has] fully complied

with the Court’s order in Mr. [V’s] case.” Cantin Decl. Ex. A.

       On June 14, 2019, Petitioners informed the government that its conclusory response was

insufficient, having failed to articulate the basis, or provided any information, supporting its

decision to remove Mr. V other than the conclusory assertion that it “considered” his status as a

class member. Cantin Decl. Ex. A. Petitioners informed the government that if it continued to

refuse to provide more information, Petitioners would need to raise this issue with the Court,

both as to Mr. V, and as to class notification going forward. Id.

       On June 15, 2019, the government again declined to provide further information. The

government contended—for the first time—that the decision to remove Mr. V was “based on

factors other than Mr. [V’s] final order of removal,” and argued that the mere fact that it asserted

this to be true was “more than sufficient to show compliance with the Court’s order.” Id. The

government stated that to the extent Petitioners believe they “are entitled to more information

about Mr. [V] and each class member Respondents intend to remove in the future, [Petitioners]

can raise that with the Court.” Cantin Decl. Ex. A.

III.   ARGUMENT

       A.      The Court Should Bar ICE From Removing Class Member Mr. V From The
               Jurisdiction of ICE Boston Enforcement and Removal Operations Pending



                                                  6
       Case
        Case1:18-cv-10225-MLW
             1:18-cv-10225-MLW Document
                                Document268-1
                                         275 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page77ofof10
                                                                         10



               Examination Of His Case By Petitioners’ Counsel, And, If Necessary, The
               Court.

       As the government acknowledges, Mr. V is a member of the Calderon class. As a class

member, Mr. V is entitled to the legal protection afforded by the present litigation, and should

not be removed from the United States without class counsel knowing the government’s basis for

his removal and having the ability to challenge it.

       Currently, class counsel has extremely limited information regarding Mr. V, and the

circumstances surrounding his detention and imminent removal. Notwithstanding Petitioners’

numerous inquiries in the last four days, the government refuses to provide any meaningful

information to allow class counsel to understand the basis for the detention and planned removal

of Mr. V, stating that “the fact that Respondents notified you that they intend to remove Mr. [V],

based on factors other than Mr. [V’s] final order of removal, is more than sufficient to show

compliance with the Court’s order.” Cantin Decl. Ex. A. But notification to class counsel about

a class member’s intended removal is meaningless if the government does not intend to allow for

a dialogue that would inform class counsel about the reasons for the intended enforcement

action. It is insufficient for the government to merely assert that a class member’s effort to

obtain lawful status has been “considered,” without any information about how it has been

considered, and what it has been weighed against. At this point, Petitioners have no way to

understand the government’s action against Mr. V or assess its legality.

       Further, removal of Mr. V from the United States would thwart this Court’s jurisdiction

over a current class member before a final adjudication of his rights. The All Writs Act permits

this Court to enter orders preserving its jurisdiction, including—as this Court found earlier in this

litigation—for the purpose of ensuring that the parties have an opportunity to attempt to resolve

the case and to brief the issues properly. Dkt. 32 (discussing 28 U.S.C. §1651(a)). If



                                                  7
         Case
          Case1:18-cv-10225-MLW
               1:18-cv-10225-MLW Document
                                  Document268-1
                                           275 Filed
                                                Filed06/17/19
                                                      06/17/19 Page
                                                                Page88ofof10
                                                                           10



Respondents are permitted to remove individuals without an explanation for why they are doing

so or giving Petitioners’ the ability to challenge that decision, they could effectively eliminate

this Court’s jurisdiction over class members’ claims.

         For these reasons, Petitioners respectfully request that the Court issue an order barring

ICE from removing Mr. V from the jurisdiction of ICE Boston Enforcement and Removal

Operations pending an examination of his case by Petitioners’ counsel and, if necessary, by the

Court. Petitioners also respectfully request that the Court issue an order compelling the

government to provide an explanation that permits class counsel to understand the reasons for

Mr. V’s detention and intended removal. Specifically, Respondents should be ordered to

describe the circumstances and basis of Mr. V’s detention and removal, including who made that

decision, and the reasons for the decision. If the reasons were contemporaneously recorded,

Respondents should be compelled to produce the document(s) where they were recorded.

Finally, Respondents should be ordered to provide the EARM printout and I-130 application for

Mr. V.

         B.     When it Addresses the Parties’ Proposals for Reporting in Lieu of Class
                Notice, the Court Should Adopt Class Reporting Requirements that Will Be
                Sufficient to Allow Petitioners’ Counsel to Adequately Protect the Class.

         As Mr. V’s case has demonstrated, Respondents’ proposed reporting framework is

insufficient. Indeed, even Petitioners’ framework—because it was predicated on the assumption

that collaboration and follow-up would be possible—may be insufficient. Accordingly,

Petitioners ask the Court to order the reporting Petitioners’ previously requested (Dkt. 261), and

further specify that Respondents should honor reasonable requests by Petitioners’ counsel for

further information, including providing such information as EARM printouts and contact

information available on the individual’s applications, upon request.




                                                   8
       Case
        Case1:18-cv-10225-MLW
             1:18-cv-10225-MLW Document
                                Document268-1
                                         275 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page99ofof10
                                                                         10



       The purpose of notice of imminent removals is to ensure that Petitioners have sufficient

information and opportunity to assess whether the government is in compliance with its

obligation to class members. A framework in which the government intends to provide names of

class members slated for imminent removal, but not engage in any dialogue or follow-up, is all

but useless. Further, this case has validated Petitioners’ request that Respondents provide class

counsel five business days’ notice before removing or enforcing the removal of any class

member, along with an explanation of the enforcement action. In this case, the government

informed Petitioners of Mr. V’s imminent removal late Thursday afternoon, effectively

providing only two business days’ notice. Even if the government had been willing to engage in

a dialogue, the notice given would not have provided sufficient time for an informed dialogue to

occur. For these reasons, Petitioners respectfully request that—when it addresses the parties’

proposals for notice to class counsel—the Court adopt Petitioners’ reporting framework, as

presented in Petitioners’ status report (Dkt. 261) and as further clarified above.

IV.    CONCLUSION

       For at least the reasons stated above, Petitioners respectfully request that the Court grant

Petitioners’ motion.




                                                  9
      Case
       Case1:18-cv-10225-MLW
            1:18-cv-10225-MLW Document
                               Document268-1
                                        275 Filed
                                             Filed06/17/19
                                                   06/17/19 Page
                                                             Page10
                                                                  10ofof10
                                                                         10



Respectfully submitted this 17th day of June, 2019.

                                                 /s/ Shirley Cantin

Matthew R. Segal (BBO # 654489)                  Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                  Shirley X. Li Cantin (BBO # 675377)
AM ERICAN CIVIL LIBERTIES UNION                  Michaela Sewall (BBO# 683182)
FOUNDATION OF MASSACHUSETTS, INC.                Stephen Provazza (BBO # 691159)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILM ER CUTLER P ICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 stephen.provazza@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Attorneys for Petitioners




                                               10
